ACCEPTED
                                                                                          03-15-00646-CV
                                                                                                  7835663
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/16/2015 9:36:30 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK



                    IN THE THIRD DISTRICT COURT OF APPEALS
                                                                 FILED IN
                                 AUSTIN, TEXAS             3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                11/16/2015 9:36:30 AM
                               No. 03-15-00646-CV
                                                                   JEFFREY D. KYLE
                                                                         Clerk
                       CHET EDWARD CUNNINGHAM,
                               Appellant,
                                  v.
                      TARA MICHELLE CUNNINGHAM,
                               Appellee.


             APPELLANT’S UNOPPOSED MOTION TO DISMISS


TO THE HONORABLE COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 42.1(a)(1), Appellant Chet Edward Cunningham

files this Motion to Dismiss and moves the Court to dismiss the appeal.

        1.   Appellant timely perfected the appeal in this matter on October 12,

2015.

        2.   The parties have reached an agreement to refer this case to a private

judge. Appellant no longer wishes to pursue this appeal.

        3.   Appellant asks that costs be assessed against the party incurring them.

                             PRAYER FOR RELIEF

        WHEREFORE, Appellant Chet Edward Cunningham respectfully requests

that this Court grant the Motion to Dismiss and enter an Order dismissing this

appeal and taxing costs against the party that incurred them.


                                                                                        1
                                     Respectfully submitted,

                                     WEISBART SPRINGER HAYES LLP
                                     212 Lavaca Street, Suite 200
                                     Austin, Texas 78701
                                     512.652.5780
                                     512.682.2074 fax

                                     By: /s/ Geoffrey Weisbart
                                            Geoffrey D. Weisbart
                                            State Bar No. 21102645
                                            gweisbart@wshllp.com
                                            P. Bane Phillippi
                                            State Bar No. 24007843
                                            bphillippi@wshllp.com

                                     ATTORNEYS FOR CHET EDWARD
                                     CUNNINGHAM




                     CERTIFICATE OF CONFERENCE

      The parties reached an agreement to withdraw the appeal which was reduced
to an Order and filed with the Travis County District Court on November 13, 2015.
As such, Appellee is unopposed to the relief requested herein.


                                           /s/ Geoffrey Weisbart
                                           Geoffrey Weisbart




                                                                                2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been forwarded to all counsel of record herein by way of:

            U.S. Mail, First Class
            Certified Mail
            Facsimile
            Federal Express
            Hand Delivery
            E-Service

on this 16th day of November, 2015, to wit:

      Jeana A. Lungwitz
      Domestic Violence Clinic
      University of Texas School of Law
      727 E. Dean Keeton Street
      Austin, Texas 78705
      512.232.1358
      512.232.9171 Fax
      jlungwitz@law.utexas.edu

      James “Jake” Gilbreath
      WALTERS GILBREATH, PLLC
      1301 S. Capital of Texas Hwy., Suite C-120
      Austin, Texas 78746
      512.320.9160
      800.285.7720 Fax
      jake@waltersgilbreath.com

                                              /s/ Geoffrey Weisbart
                                              Geoffrey Weisbart




                                                                                3